DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on July 21, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-5 and 11-15 have been amended, and claims 6-10 and 16-20 stand as originally filed. Accordingly, claims 1-20 are pending in this application with an action on the merits to follow regarding claims 1-20.
Because of the applicant's amendment, the following in the office action filed April 12, 2021, are hereby withdrawn: 
Objection to the Abstract
Objections to the Claims
112b Rejections of Claims 9-10 and 19-20.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first engaging feature includes a lower button on a front side of the necktie at the lower hidden area and a lower receptacle in the interior of the sweater” of Claims 2 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first engaging feature” and “second engaging feature” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, and 16-20 are rejected under 35 U.S.C. 103(a) as being as being obvious over Pickett (US 166297) in view of Wechsler (US 212580) further in view of Smith (US 2163857).
Regarding independent Claim 1, Pickett discloses a garment (Figs. 1 & 3) and necktie (Figs. 1-2; Cambridge Dictionary defines “necktie” as a long, thin piece of material worn that fits under a shirt collar [as ties do not have to have a knot or tied-up portion, in the case of a clip-on or a necktie with a buckle]) combination (Fig. 1) comprising: a garment having a collar (Pickett Annotated Fig. 1), an upper slot (Pickett Annotated Fig. 1) and a lower slot (Pickett Annotated Fig. 1), the garment having an exterior (Figs. 1 & 3) and an interior (not shown, however if the 
Pickett does not expressly teach a sweater and a design on the middle exposed area of the hanging portion. 
Wechsler teaches a cardigan sweater (Fig. 1).
Both Pickett and Weschler teach analogous inventions in the art of upper body garments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the garment of Pickett of a sweater design as taught by Weschler in order to provide a mesh knit cardigan sweater structure to the shirt so that it would be thicker and warmer, and worn in colder weather.
The combined sweater and necktie combination of Pickett and Weschler does not expressly teach a design on the middle exposed area of the hanging portion.
Smith teaches a design on a middle exposed area of a hanging portion (Fig. 1).

Regarding Claim 6, the modified combination of Pickett teaches the sweater and necktie combination according to Claim 1, wherein: at least one of the upper slot or the lower slot is straight (Fig. 1 shows a straight slot).  
Regarding Claim 7, the modified combination of Pickett teaches the sweater and necktie combination according to Claim 1, wherein: at least one of the upper slot or the lower slot is curved (Pickett Annotated Fig. 1 shows the slots having a straight shape, however, that shape will differ independently for each slot when the necktie is inserted into each or when the material the of the garment around the slots is manipulated. It is possible for the slots to then take on a curved shape).  
Regarding Claim 8, the modified combination of Pickett teaches the sweater and necktie combination according to Claim 1, wherein: at least one of the upper slot or the lower slot is angled (Fig. 1 shows the slots being straight, which geometrically gives them a 180 degree angle).  
Regarding Claim 9, the modified combination of Pickett teaches the sweater and necktie combination according to Claim 1, wherein: the upper slot and the lower slot have the same 
Regarding Claim 10, the modified combination of Pickett teaches the sweater and necktie combination according to Claim 1, wherein: the upper slot and the lower slot have different configurations (Pickett Annotated Fig. 1 shows the slots having the same shape, however, that shape will differ independently for each slot when the necktie is inserted into each or when the material the of the garment around the slots is manipulated).  
Regarding independent Claim 11, Pickett discloses a method of creating a garment (Figs. 1 & 3) and necktie (Figs. 1-2; Cambridge Dictionary defines “necktie” as a long, thin piece of material worn that fits under a shirt collar [as ties do not have to have a knot or tied-up portion, in the case of a clip-on or a necktie with a buckle]) combination comprising: providing a garment having a collar (Pickett Annotated Fig. 1), an upper slot (Pickett Annotated Fig. 1) and a lower slot (Pickett Annotated Fig. 1), the sweater having an exterior (Figs. 1 & 3) and an interior (not shown, however if the garment is designed to be worn on the upper body and it has an exterior then it must also have an interior); providing a necktie having a hanging portion (Picket Annotated Fig. 2; Fig. 3, #C shows a hanging portion), the hanging portion including an upper hidden area (Pickett Annotated Fig. 3), a middle exposed area (Pickett Annotated Fig. 3) and a lower hidden area (Pickett Annotated Fig. 3); Serial No. 16/733 392 - Page 5extending the necktie through the upper slot and the lower slot such that the upper hidden area and the lower hidden area are located within the sweater and the middle exposed area is located outside of the sweater (Pickett Annotated Fig. 3; Col. 1, para. 4, l. 1-15), with the upper hidden area being hidden within the interior of the sweater between the collar and the upper slot (Pickett Annotated Fig. 3; Col. 1, para. 4, l. 1-15); 
Pickett does not expressly teach a sweater and a design on the middle exposed area of the hanging portion. 
Weschsler teaches a cardigan sweater (Fig. 1).
Both Pickett and Weschler teach analogous inventions in the art of upper body garments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the garment of Pickett of a sweater design as taught by Weschler in order to provide a mesh knit cardigan sweater structure to the shirt so that it would be thicker and warmer, and worn in colder weather.
The combined method of Pickett and Weschler does not expressly teach a design on the middle exposed area of the hanging portion.
Smith teaches a design on a middle exposed area of a hanging portion (Fig. 1).
Both Pickett (as modified by Weschler) and Smith teach analogous inventions in the art of upper body garments with hanging segments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a 
Regarding Claim 16, the modified method of Pickett teaches the sweater and necktie combination according to Claim 11, wherein: at least one of the upper slot or the lower slot is straight (Fig. 1 shows a straight slot).  
Regarding Claim 17, the modified method of Pickett teaches the sweater and necktie combination according to Claim 11, wherein: at least one of the upper slot or the lower slot is curved (Pickett Annotated Fig. 1 shows the slots having a straight shape, however, that shape will differ independently for each slot when the necktie is inserted into each or when the material the of the garment around the slots is manipulated. It is possible for the slots to then take on a curved shape).  
Regarding Claim 18, the modified method of Pickett teaches the sweater and necktie combination according to Claim 11, wherein: at least one of the upper slot or the lower slot is angled (Fig. 1 shows the slots being straight, which geometrically gives them a 180 degree angle).  
Regarding Claim 19, the modified method of Pickett teaches the sweater and necktie combination according to Claim 11, wherein: the upper slot and the lower slot have the same configuration (Pickett Annotated Fig. 1 shows the upper and lower slots have the same configuration in that they are both the same size and shape).  
Regarding Claim 20, the modified method of Pickett teaches the sweater and necktie combination according to Claim 11, wherein: the upper slot and the lower slot have different 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Pickett, Wechsler, and Smith, as applied to claims 1 and 11  above, and further in view of Alfin (US 20080028495).
Regarding Claim 2, the modified combination of Pickett teaches the modified sweater and necktie combination according to Claim 1, wherein: the first engaging feature includes a lower button on a front side of the necktie (Fig. 3 shows the button on the front side of the necktie) and a lower receptacle in the interior of the sweater (Pickett Annotated Fig. 1 shows a lower receptacle on the side of the shirt that goes inside and under the placket when the shirt is worn), with the sweater including the lower receptacle that is located in the interior of the sweater (Pickett Annotated Fig. 1 shows a lower receptacle on the side of the shirt that goes inside and under the placket when the shirt is worn); the lower button being received within the lower receptacle (Figs. 1 & 3 show the button inside of the lower receptacle which maintains the shirt closure).
The combined sweater and necktie combination of Pickett, Weschler, and Smith does not expressly teach the lower button at the lower hidden area specifically.
Alfin teaches a lower button (Fig. 5, #32) at a lower hidden area (Fig. 5, #10; also see Fig. 7 and ¶0017).
Both Pickett (as modified by Weschler and Smith) and Alfin teach analogous inventions in the art of upper body garments with hanging segments. Therefore it would have been 
Regarding Claim 12, the modified method of Pickett teaches the sweater and necktie combination according to Claim 11, wherein: maintaining the lower hidden area within the interior of the sweater comprises receiving a lower button on a front side of the necktie (Fig. 3 shows the button on the front side of the necktie) within a lower receptacle in the interior of the sweater (Figs. 1 & 3 show the button inside of the lower receptacle which maintains the shirt closure), with the sweater including the lower receptacle that is located in the interior of the sweater (Pickett Annotated Fig. 1 shows a lower receptacle on the side of the shirt that goes inside and under the placket when the shirt is worn).  
The combined method of Pickett, Weschler, and Smith does not expressly teach the lower button at the lower hidden area specifically.
Alfin teaches a lower button (Fig. 5, #32) at a lower hidden area (Fig. 5, #10; also see Fig. 7 and ¶0017).
Both Pickett (as modified by Weschler and Smith) and Alfin teach analogous inventions in the art of upper body garments with hanging segments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a lower button on the front of the hanging portion and a lower receptacle on the interior of the garment of Pickett as taught by Alfin in order to secure the tie in place on the .
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Pickett, Wechsler, Smith, and Alfin as applied to claims 1-2 and 11-12  above, and further in view of Ratajack (US 1798432).
Regarding Claim 3, the modified combination of Pickett teaches the modified sweater and necktie combination according to Claim 2, wherein: the second engaging feature includes an upper receptacle on a rear side of the necktie (Pickett Annotated Fig. 2 shows an upper receptacle that transverses the necktie, meaning it is on the rear side as well as the front side) and an upper button on the exterior of the sweater (Pickett Annotated Fig. 1), with the sweater including the upper button with the upper button being connected to and extending outwardly from the exterior of the sweater (Pickett Annotated Fig. 1); the upper button being received within the upper receptacle (Fig. 3 shows the button in the upper receptacle; also see Col. 1, para. 4, l. 1-15).
The combined sweater and necktie combination of Pickett, Weschler, Smith, and Alfin does not expressly teach the upper receptacle at the middle exposed area specifically.
Ratajack teaches the upper receptacle at the middle exposed area (Fig. 1, #A1).
Both Pickett (as modified by Weschler, Smith, and Alfin) and Ratajack teach analogous inventions in the art of upper body garments with hanging segments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add an upper receptacle in the middle exposed portion of the hanging portion of 
Regarding Claim 13, the modified method of Pickett teaches the sweater and necktie combination according to Claim 12, wherein: maintaining the middle exposed area outside of the sweater comprises receiving an upper button on the exterior of the sweater within an upper receptacle on a rear side of the necktie (Pickett Annotated Fig. 2 shows an upper receptacle that transverses the necktie, meaning it is on the rear side as well as the front side; Fig. 3 shows the button in the upper receptacle; also see Col. 1, para. 4, l. 1-15), with the sweater including the upper button with the upper button being connected to and extending outwardly from the exterior of the sweater (Pickett Annotated Fig. 1).  
The combined sweater and necktie combination of Pickett, Weschler, Smith, and Alfin does not expressly teach the upper receptacle at the middle exposed area specifically.
Ratajack teaches the upper receptacle at the middle exposed area (Fig. 1, #A1).
Both Pickett (as modified by Weschler, Smith, and Alfin) and Ratajack teach analogous inventions in the art of upper body garments with hanging segments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add an upper receptacle in the middle exposed portion of the hanging portion of Pickett as taught by Smith in order to hold the necktie flatly in place and anchor the tail and necktie to the shirt (Ratajack Page 1, l. 1-17).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Pickett, Wechsler, and Smith, as applied to claims 1 and 11  above, and further in view of Ratajack (US 1798432).
Regarding Claim 4, the modified combination of Pickett teaches the modified sweater and necktie combination according to Claim 1, wherein: the second engaging feature includes an upper receptacle on a rear side of the necktie (Pickett Annotated Fig. 2 shows an upper receptacle [i.e. button hole] on the rear side of the necktie [because the upper receptacle extends completely through the necktie it is thus also on the rear side]) and an upper button on the exterior of the sweater (Pickett Annotated Fig. 1), with the sweater including the upper button with the upper button being connected to and extending outwardly from the exterior of the sweater (Pickett Annotated Fig. 1); the upper button being received within the upper receptacle (Fig. 3).  
The combined sweater and necktie combination of Pickett, Weschler, and Smith does not expressly teach the upper receptacle being specifically at the middle exposed area.
Ratajack teaches the upper receptacle being specifically at a middle exposed area (Fig. 1).
Both Pickett (as modified by Weschler and Smith) and Ratajack teach analogous inventions in the art of upper body garments with hanging segments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add an upper receptacle in the middle exposed portion of the hanging portion of Pickett as taught by Smith in order to hold the necktie flatly in place and anchor the tail and necktie to the shirt (Ratajack Page 1, l. 1-17).
Regarding Claim 14, the modified method of Pickett teaches the sweater and necktie combination according to Claim 11, wherein: maintaining the middle exposed area outside of the sweater comprises receiving an upper button on the exterior of the sweater (Pickett 
The combined sweater and necktie combination of Pickett, Weschler, and Smith does not expressly teach the upper receptacle being specifically at the middle exposed area.
Ratajack teaches the upper receptacle being specifically at the middle exposed area (Fig. 1).
Both Pickett (as modified by Weschler and Smith) and Ratajack teach analogous inventions in the art of upper body garments with hanging segments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add an upper receptacle in the middle exposed portion of the hanging portion of Pickett as taught by Smith in order to hold the necktie flatly in place and anchor the tail and necktie to the shirt (Ratajack Page 1, l. 1-17).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Pickett, Wechsler, and Smith, as applied to claims 1 and 11  above, and further in view of  Paglione (US 20130269083).
Regarding Claim 5, Pickett teaches the modified sweater and necktie combination according to Claim 1, wherein: the first engaging feature (Pickett Annotated Fig. 1) and a lower hidden area of the necktie (Pickett Annotated Fig. 3).

Paglione teaches a weighted object located within the necktie (Fig. 1, #130; ¶0025 and ¶0028 describes #130 as a magnet that is inside of the tie and that magnet, though not expressly taught by Paglione, would have a weight to it and therefore it would be a “weighted object”).
Both Pickett (as modified by Weschler and Smith) and Paglione teach analogous inventions in the art of decorative hanging articles for upper body garments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a weight to the interior layer of the hanging portion of Pickett as taught by Paglione in order to, “eliminate the need for any additional loop, clip, pin or mechanism to secure and retain the necktie tail in place” and to secure the necktie to avoid lost or broken magnets and/or any other necktie clipping devices.” (Paglione Abstract and ¶0024, respectively).
Regarding Claim 15, , the modified method of Pickett teaches the sweater and necktie combination according to Claim 11, wherein: maintaining the lower hidden area (Pickett Annotated Fig. 3) within the interior of the sweater (Pickett Annotated Fig. 3) comprises the lower hidden area of the necktie (Pickett Annotated Fig. 3).  
The combined sweater and necktie combination of Pickett, Weschler, and Smith does not expressly teach placing a weighted object within the necktie.
Paglione teaches a weighted object located within the necktie (Fig. 1, #130; ¶0025 and ¶0028 describes #130 as a magnet that is inside of the tie and that magnet, though not 
Both Pickett (as modified by Weschler and Smith) and Paglione teach analogous inventions in the art of decorative hanging articles for upper body garments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a weight to the interior layer of the hanging portion of Pickett as taught by Paglione in order to, “eliminate the need for any additional loop, clip, pin or mechanism to secure and retain the necktie tail in place” and to secure the necktie to avoid lost or broken magnets and/or any other necktie clipping devices.” (Paglione Abstract and ¶0024, respectively).

    PNG
    media_image1.png
    512
    498
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    153
    492
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    498
    488
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed July 21, 2021, with respect to the 35 USC 103 of Claims 1-20 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dewey US 1048393 teaches a tie with buttons on the front and receptacles
Drumm US 2090724 teaches a stay-put tie
Tyner US 4809626 teaches a shirt with a lower tie attachment
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804.  The examiner can normally be reached on Mon-Fri: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732